DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/21/2022, and 04/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner’s amendment was given in a telephone interview with Ourmazd S. Ojan on August 02, 2022.

Please amend the applicant as follows:

5.	Claims 1 and 18 have been amended.
6.	Claims 19 and 20 have been canceled.

Claim 1, (Currently Amended) A control apparatus comprising:
a connection control unit configured to control communication connection with a mobile station; and
a handover control unit configured to carry out, in a case where the mobile station is a mobile station of a predetermined type, control over handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the mobile station of the predetermined type,
wherein as a result of the control apparatus carrying out the handover of the mobile station to the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type, only mobile stations of the predetermined type are present in the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type, and
wherein mobile stations having types other than the predetermined type are not present in the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type.

Claim 18, (Currently Amended) A non-transitory computer-readable storage medium having stored thereon a program for causing a computer to function as:
a connection control unit configured to control communication connection with a mobile station; and
a handover control unit configured to carry out, in a case where the mobile station is a mobile station of a predetermined type, control over handover of the mobile station to a cell in a frequency band that is predetermined as a frequency band corresponding to the mobile station of the predetermined type,
wherein, when the program causes the computer to function as part of a control apparatus comprising the handover control unit configured to carry out control over handover of the mobile station to the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type, as a result of the control apparatus carrying out the handover of the mobile station to the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type, only mobile stations of the predetermined type are present in the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type, and
wherein mobile stations having types other than the predetermined type are not present in the cell in the frequency band that is predetermined as the frequency band corresponding to the mobile station of the predetermined type.

Allowable Subject Matter
7.	Claims 1-18 are allowed. 
8.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 18, according to applicant remarks or arguments filed on 05/26/2022, and further examiner's amendment attached hereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641